Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Pamela Lou Burden, Appellant                          Appeal from the 62nd District Court of
                                                      Delta County, Texas (Tr. Ct. No. 10614).
No. 06-13-00024-CV        v.                          Opinion delivered by Justice Carter, Chief
                                                      Justice Morriss and Justice Moseley
Steven Bradley Burden, Appellee                       participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Pamela Lou Burden, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.

                                                      RENDERED DECEMBER 31, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk